                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

                                                 *
 AHMED BAQER, KLABERT JOSEPH                     *
 GUILLOT, JR., and KLABERT JOSEPH                *
 GUILLOT, SR.,                                   *
                                                 *
                   Plaintiffs;                   *           CIVIL ACTION NO.: 20-980
                                                 *
                               v.                *           JUDGE VITTER
                                                 *
 ST. TAMMANY PARISH GOVERNMENT,                              MAGISTRATE JUDGE
                                                 *
 a/k/a/ ST. TAMMANY PARISH COUNCIL; ST.                      WILKINSON
                                                 *
 TAMMANY PARISH SHERIFF’S OFFICE;
                                                 *           JURY TRIAL
 RANDY SMITH, in his official and individual
                                                 *
 capacity; RODNEY J. STRAIN, in his official
                                                 *
 and individual capacity; GREG LONGINO, in his
                                                 *
 official and individual capacity; and LACEY
                                                 *
 KELLY, in her official and individual capacity;
                                                 *
                     Defendants.                 *

*****************************************************************************

              JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
             OF DEFENDANT ST. TAMMANY PARISH SHERIFF’S OFFICE

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs Ahmed

Baqer, Klabert Joseph Guillot, Jr., and Klabert Joseph Guillot, Sr. and Defendant, St. Tammany

Parish Sheriff’s Office, by and through undersigned counsel, stipulate to a dismissal with

prejudice, as to all claims asserted by Plaintiffs, against St. Tammany Parish Sheriff’s Office

only, with each party to bear its own costs and attorney’s fees.

       Dated this 14th day of April 2020.




                                                 1
By: __/s/ Maria B. Glorioso___________
       Attorney for Plaintiffs

Maria B. Glorioso (#24435), T.A.
Vincent J. Glorioso, Jr. (#6064)
THE GLORIOSO LAW FIRM
2716 Athania Parkway
Metairie, LA 70002
Tel: (504) 569-9999
Fax: (504) 569-9022
maria@gtorts.com

Devon M. Jacob (pro hac vice)
JACOB LITIGATION, INC.
P.O. Box 837
Mechanicsburg, PA 17055-0837
Tel: (717) 796-7733
djacob@jacoblitigation.com

Antonio M. Romanucci (pro hac vice)
Bhavani K. Raveendran (pro hac vice)
Nicolette A. Ward (pro hac vice)
Ian P. Fallon (pro hac vice)
ROMANUCCI & BLANDIN, LLC
321 N. Clark Street, Suite 900
Chicago, IL 60654
Tel: (312) 458-1000
Fax: (312) 458-1004
aromanucci@rblaw.net, b.raveendran@rblaw.net,
nward@rblaw.net, ifallon@rblaw.net


By: /s/_Chadwick W. Collings_______________
Attorneys for St. Tammany Parish Sheriff’s Office

Chadwick W. Collings (#25373) (T.A.)
Cody J. Acosta (#37005)
Milling Benson Woodward L.L.P.
68031 Capital Trace Row
Mandeville, Louisiana 70471
Telephone: 985-292-2000
Facsimile: 985-292-2001
ccollings@millinglaw.com, cacosta@millinglaw.com
Counsel for Defendant St. Tammany Parish Sheriff’s
Office




  2
